      Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 1 of 30




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

 MARK ENSMINGER, on behalf of himself
 and those similarly situated,
                                                           Case No. 2:19-cv-2147-JWL-JPO
                             Plaintiff,
                                                           Hon. John W. Lungstrum
 v.
                                                           Magistrate Judge James P. O’Hara
 CREDIT LAW CENTER, LLC a/k/a
 THOMAS ANDREW ADDLEMAN LLC,                               Jury Trial Demanded
 d/b/a CREDIT LAW CENTER, and
 THOMAS ADDLEMAN a/k/a TOM
 ADDLEMAN,

                             Defendants.

 DEFENDANTS’ COMBINED ANSWER AND AFFIRMATIVE DEFENSES TO FIRST
      AMENDED CLASS ACTION COMPLAINT AND COUNTERCLAIM

       Credit Law Center, LLC a/k/a Thomas Andrew Addleman LLC, d/b/a Credit Law Center,

(together, “CLC”) and Thomas Addleman a/k/a Tom Addleman (“Addleman” and, together with

CLC, “Defendants”), for their Combined Answer and Affirmative Defenses to First Amended

Class Action Complaint and Counterclaim, state as follows:

       1.     This is a class action under the Credit Repair Organizations Act (“CROA”), 15
U.S.C. § 1679 et seq. and state law claims for breach of fiduciary duty.

       ANSWER:        CLC and Addleman admit that this lawsuit purports to assert a putative class

action under CROA and state law claims for breach of fiduciary duty. Answering further, CLC

and Addleman deny that that they have violated CROA or any other statute, law or regulation.

CLC and Addleman further deny that Plaintiff or the putative class members are entitled to any of

the relief requested in the First Amended Complaint or to any relief whatsoever from CLC or

Addleman. CLC and Addleman also deny that this action may properly be maintained as a class

action under Federal Rule of Civil Procedure 23.


                                                1
      Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 2 of 30




       2.    Defendants violated the Credit Repair Organizations Act, 15 U.S.C. § 1679 et seq.
(“CROA”) in three distinct ways, and also breached their fiduciary duty to Plaintiff and the putative
class.

       ANSWER:         Denied.

       3.     In response to abuses in the credit repair industry, Congress enacted the CROA in
1996, as an amendment to the Consumer Protection Act.

       ANSWER:         CLC and Addleman admit that Congress enacted the CROA in 1996, as an

amendment to the Consumer Protection Act.             CLC and Addleman lack knowledge and

information sufficient to form a belief as to the truth of the remaining allegations and therefore

deny them.

         4.      Congress did so against the backdrop of express findings that consumers have a
vital interest in establishing and maintaining their credit worthiness and credit standing. In order
to obtain credit, consumers who have experienced credit problems may seek assistance from credit
repair organizations that offer to improve their credit standing. Moreover, certain advertising and
business practices of companies engaged in the type of business that CREDIT LAW CENTER
LLC a/k/a THOMAS ANDREW ADDLEMAN L.L.C. d/b/a Credit Law Center and Thomas
Addleman a/k/a Tom Addleman (“Defendants”) operate, have worked a financial hardship upon
consumers, particularly those of limited economic means and who are inexperienced in credit
matters. See 15 U.S.C. § 1679(a).

       ANSWER:         CLC and Addleman deny the allegations in the last sentence of Paragraph

4. Defendants lack knowledge and information sufficient to form a belief as to the truth of the

remaining allegations and therefore deny them.

       5.       The purpose of CROA, enacted April 1, 1997, is to improve the policing of
companies associated with services offered to aid in credit repair by ensuring that consumers
seeking to utilize such services be provided additional disclosures and other protections against
deceptive business practices. See 15 U.S.C. § 1679(b).

       ANSWER:         CLC and Addleman admit that the purposes of CROA are to ensure that

prospective buyers of the services of credit repair organizations are provided with the information

necessary to make an informed decision regarding the purchase of such services, and to protect the

public from unfair or deceptive advertising and business practices by credit repair organizations.



                                                  2
      Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 3 of 30




CLC and Addleman deny the remaining allegations to the extent they are inconsistent with the

explicit purposes set forth in 15 U.S.C. § 1679(b)(1)-(2).

       6.    CROA prohibits charging or receiving any money until after the service is “fully
performed.” CROA, § 1679b(b).

       ANSWER:         Paragraph 6 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, CLC and Addleman state that § 1679b(b) is a written

document that speaks for itself and deny the allegations to the extent they are inconsistent with

the specific language set forth in § 1679b(b).

        7.    CROA mandates that the required written disclosures informing consumers of their
rights under CROA be provided “separately from any written contract or other agreement…”
CROA, § 1679c(b).

       ANSWER:         This allegation relates only to the claims that were dismissed pursuant to

the Court’s Memorandum Opinion and Order dated September 12, 2019 (Doc. No. 44) and

therefore no answer to this paragraph is required.

       8.      CROA requires a conspicuous “notice of cancellation…” CROA, § 1679d(b)(4).

       ANSWER:         This allegation relates only to the claims that were dismissed pursuant to

the Court’s Memorandum Opinion and Order dated September 12, 2019 (Doc. No. 44) and

therefore no answer to this paragraph is required.

                                     Jurisdiction and Venue

       9.     This Court has subject matter jurisdiction under 15 U.S.C. § 1679g and 28 U.S.C.
 § 1331. The Court has jurisdiction as to Count, breach of fiduciary duty, IV under 28 USC § 1367,
 because Count IV is substantially related to the original claim under CROA.

       ANSWER:         CLC and Addleman admit this Court has subject matter jurisdiction under

28 U.S.C. § 1331, and they deny the remaining allegations. Answering further, CLC and

Addleman state that this Court lacks personal jurisdiction to certify a nationwide class action.

See Bristol-Myer Squibb Co., 137 S.Ct. 1773 (2017) (holding that a court can validly exercise


                                                 3
      Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 4 of 30




personal jurisdiction over a non-resident’s claims only where the court has general jurisdiction

over the defendant or specific jurisdiction over the non-resident’s claims).

         10.      Venue is proper in this Court under 28 U.S.C. § 1391(b) as the acts and transactions
giving rise to this action occurred in this district, and as Mr. Mark Ensminger (“Plaintiff”) resides
in this district.

       ANSWER:         CLC and Addleman admit the allegations in Paragraph 10 as to Plaintiff’s

claim only, and deny the remaining allegations.

                                               Parties

       11.     Plaintiff is a natural person and a citizen of the State of Kansas.

       ANSWER:         Admitted on information and belief.

       12.     Plaintiff is a consumer as defined by 15 U.S.C. §1679a(1).

       ANSWER:         Paragraph 12 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, CLC and Addleman state that § 1679a(1) is a written

document that speaks for itself and deny the allegations to the extent they are inconsistent with §

1679a(1).

         13.   Defendant, CREDIT LAW CENTER, LLC a/k/a THOMAS ANDREW
ADDLEMAN L.L.C., d/b/a Credit Law Center, is a law firm structured as a Missouri limited
liability company with its principle place of business in Lee’s Summit, Missouri.

       ANSWER:         CLC and Addleman admit that Credit Law Center is a registered d/b/a of

Thomas Andrew Addleman, LLC, and that Thomas Andrew Addleman, LLC is a Missouri

limited liability company with its principle place of business in Lee’s Summit Missouri. CLC

and Addleman deny the remaining allegations.

        14.     Defendant, Thomas Addleman a/k/a/ Tom Addleman, is an attorney who is licensed
to practice, and so practices, in the State of Missouri, including with the jurisdiction of this Court.

       ANSWER:         CLC and Addleman admit that Thomas Addleman is an attorney who is

licensed to practice and practices law in Missouri, that he is admitted to practice before the United



                                                  4
       Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 5 of 30




States District Court for the District of Kansas, and deny the remaining allegations in Paragraph

14.

        15.    Defendant Thomas Addleman a/k/a Tom Addleman is a Kansas attorney.

        ANSWER:        CLC and Addleman admit that Thomas Addleman is an attorney licensed

to practice in Kansas, and deny the remaining allegations.

       16.     Defendant, Thomas Addleman a/k/a/ Tom Addleman is the sole member and owner
of Defendant, CREDIT LAW CENTER, LLC a/k/a THOMAS ANDREW ADDLEMAN L.L.C.,
d/b/a Credit Law Center.

        ANSWER:        CLC and Addleman admit that Addleman is the sole member of Thomas

Andrew Addleman, LLC, and that Credit Law Center is a d/b/a of Thomas Andrew Addleman,

LLC.

        17.    Defendant, Thomas Addleman a/k/a/ Tom Addleman, acted as the attorney for
Plaintiff.

        ANSWER:        CLC and Addleman admit that Plaintiff hired CLC (not Addleman) for the

limited scope and purpose of investigating Plaintiff’s credit report and disputing inaccurate

reporting, that Plaintiff appointed CLC (not Addleman) as Plaintiff’s attorney-in-fact for the

limited purpose set forth in their written agreement, and that Addleman was identified as

Plaintiff’s “legal representative” for the purpose of releasing Plaintiff’s personal health

information to CLC in accordance with HIPAA. Answering further, CLC and Addleman admit

that Addleman represented Plaintiff as his attorney in a lawsuit unrelated to the claims and

allegations at issue in this Complaint. CLC and Addleman deny the remaining allegations.

       18.     Defendant, Thomas Addleman a/k/a/ Tom Addleman, acted as the legal
representative for Plaintiff.

        ANSWER:        CLC and Addleman admit that Addleman was identified as Plaintiff’s

“legal representative” for the limited purpose of releasing Plaintiff’s personal health information

to CLC in accordance with HIPAA.          Answering further, CLC and Addleman admit that

                                                 5
      Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 6 of 30




Addleman represented Plaintiff as his attorney in a lawsuit unrelated to the claims and allegations

at issue in this Complaint. CLC and Addleman deny the remaining allegations.

    19.  Credit Law Center is a registered fictitious name owned by THOMAS ANDREW
ADDLEMAN L.L.C., which does business as Credit Law Center.

       ANSWER:          CLC and Addleman admit that Credit Law Center is a registered d/b/a and

fictitious name (registered with the Missouri Secretary of State) of Thomas Andrew Addleman,

LLC, and deny the remaining allegations.

        20.      THOMAS ANDREW ADDLEMAN L.L.C. is a law firm registered in the State
 of Missouri.

       ANSWER:          Admitted.

        21.     Defendants are jointly and severally liable for all claims alleged by Plaintiff and the
putative class.

       ANSWER:          Paragraph 21 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, CLC and Addleman deny the allegations.

         22. Defendants use instrumentalities of interstate commerce or the mails to sell,
 provide, or perform (or represent that it can or will sell, provide, or perform) any service, in return
 for the payment of money or other valuable consideration, for the express or implied purpose of
 improving any consumer’s credit record, credit history, or credit rating, or providing advice or
 assistance to any consumer with regard to any activity or service related to improving any
 consumer’s credit record, credit history, or credit rating.

       ANSWER:          Paragraph 22 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, CLC and Addleman admit that CLC uses, among other

things, the mail to provide credit repair and related services. Answering further, Addleman states

that he primarily focusses on representing clients in FCRA and FDCPA actions. CLC and

Addleman deny the remaining allegations.

       23.     Defendants are each a credit repair organization as defined by 15 U.S.C. §
1679(a)(3)(A).

ANSWER: Paragraph 23 calls for a legal conclusion for which no answer is required. To the
extent that an answer is required, CLC and Addleman admit, on information and belief, that CLC

                                                   6
      Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 7 of 30




is a credit repair organization and deny the remaining allegations.

                                          Factual Allegations

        24.   On February 27, 2015, Plaintiff entered into an Engagement Agreement and
Limited Designation of Agency (“Engagement Agreement”) with Defendants. A redacted copy
of this Engagement Agreement is attached as Exhibit A.

        ANSWER:         CLC and Addleman admit that, on or about February 27, 2015, Plaintiff

entered into an Engagement Agreement and Limited Designation of Agency (“Engagement

Agreement”) with CLC, a redacted copy of which is attached to the First Amended Complaint as

Exhibit A. CLC and Addleman deny the remaining allegations.

       25.    Defendants presented this Engagement Agreement as a comprehensive electronic
document, stamped: DocuSign Envelope ID: B2C24984-D017-4FA0-9745-85BD892F363C (“E-
Doc”), which is comprised of the following eight documents and agreements, in this order:

                a.      Credit Law Center letter

                b.      Client Information Sheet

                c.      Limited Scope Representation Agreement

                d.      CROA Sec. 405 Disclosure

                e.      Power of Attorney

                f.      HIPAA Release of Information Authorization Form

                g.      Notice of Cancellation

                h.      Notice of Cancellation

        ANSWER:         CLC and Addleman admit that CLC provided the Engagement Agreement

to Plaintiff along with the eight separate documents identified above through a DocuSign

Envelope. CLC and Addleman deny the remaining allegations.

         26. Defendants represent that they are “designed to assist [the client] in [their] efforts
 to ensure that [their] credit reports fairly and accurately reflect [their] credit history, and to provide
 [the client] with valuable guidance as [they] continue to manage [their] credit.” Exhibit A at 3.


                                                    7
      Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 8 of 30




       ANSWER:           CLC and Addleman admit that Paragraph 26 accurately quotes an excerpt

from Exhibit A, and deny the remaining allegations. Exhibit A is a written document that speaks

for itself and CLC and Addleman deny the allegations to the extent they are inconsistent with the

specific language set forth in Exhibit A.

      27.    The Engagement Agreement sets out the responsibilities and obligations of Plaintiff
and Defendants.

       ANSWER:           CLC and Addleman admit that the Engagement Agreement sets forth the

responsibilities and obligations as between Plaintiff and CLC. CLC and Addleman deny the

remaining allegations.

       28.     Defendant, Tom Addleman, signed an authorization form that stated:

       “If applicable, Legal Representative sign below: By signing this form, I represent that I am
       the legal representative of the client identified above and will provide written proof (e.g.
       Power of Attorney, living will, guardianship papers, etc.) that I am legally authorized to
       act on the client’s behalf with respect to this authorization form.

       Name of Legal Representative: Tom Addleman”

       ANSWER:           CLC and Addleman admit that Paragraph 28 accurately quotes an excerpt

from Exhibit A that applies only to the release of Plaintiff’s personal health information to CLC

in accordance with HIPAA. Answering further, Exhibit A is a written document that speaks for

itself and CLC and Addleman deny the allegations to the extent they are inconsistent with the

specific relevant language set forth in Exhibit A.

        29.    The client identified in the authorization described in the preceding paragraph was
Plaintiff, Mark Ensminger.

       ANSWER:           CLC and Addleman admit that the authorization described in Paragraph

28 above identifies Plaintiff as CLC’s client. Answering further, Exhibit A is a written document

that speaks for itself and CLC and Addleman deny the allegations to the extent they are

inconsistent with the specific relevant language set forth in Exhibit A.


                                                 8
      Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 9 of 30




        30.      Under the Engagement Agreement, Defendants agree to staff attorneys, paralegals,
clerical staff, or others, to assist in handling the client’s case.

       ANSWER:         CLC and Addleman admit that the Engagement Agreement states, among

other things and in pertinent part, that CLC “may ask” various attorneys, paralegals, clerical staff,

or others to assist in handling Plaintiff’s case. CLC and Addleman deny the remaining allegations

and state that the Engagement Agreement is a written document that speaks for itself and CLC

and Addleman deny the allegations to the extent they are inconsistent with the specific relevant

language set forth in the Engagement Agreement.

        31.     Under the Engagement Agreement, Defendants agree to investigate and dispute
credit reporting errors or omissions.

       ANSWER:         CLC and Addleman admit that the Engagement Agreement sets forth

CLC’s services, among other things, and denies the remaining allegations. Answering further,

the Engagement Agreement is a written document that speaks for itself and CLC and Addleman

deny the allegations to the extent they are inconsistent with the specific relevant language set

forth in the Engagement Agreement.

        32.    In return for these credit repair services, Plaintiff and the class members agree to
pay for these services.

       ANSWER:         CLC and Addleman admit that the Engagement Letter sets forth Plaintiff’s

(and other respective client’s) obligations with respect to fees and charges, and that the

Engagement Agreement is a written document that speaks for itself. CLC and Addleman deny

the allegations to the extent they are inconsistent with the specific relevant language set forth in

the Engagement Agreement.

        33.   Defendants demanded, and Plaintiff paid, $300.00 within seven days of entering
into the Engagement Agreement.

       ANSWER:         CLC and Addleman admit that Plaintiff agreed to provide a retainer of

$300 to CLC within 7 days of entering into the Engagement Agreement, and deny the

                                                  9
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 10 of 30




remaining allegations.

       34.     Plaintiff did not owe the $300.00 that he paid Defendants.

       ANSWER:           Denied.

       35.     Defendants demanded that Plaintiff and the putative class members pay monies
described as a retainer amount (hereinafter “Retainer”) within seven days after signing the
Engagement Agreement for all contracts exceeding $500.00.

       ANSWER:           CLC and Addleman admit that Plaintiff agreed to provide a retainer of

$300 to CLC within 7 days of entering into the Engagement Agreement, and deny the

remaining allegations.

       36.    Plaintiff’s contract exceeded $500.00, as set by the Engagement Agreement’s
“Contract Cap” of $1,200.00.

       ANSWER:           CLC and Addleman admit that the Engagement Agreement states, among

other things, that Plaintiff’s “fees with Credit Law Center will not exceed $1,200.00 (Contract

Cap) for the negative items being repaired or removed from [Plaintiff’s] credit reports, not

including the administration fee and any certified letter sent on [Plaintiff’s] behalf.” Answering

further, the Engagement Agreement is a written document that speaks for itself and CLC and

Addleman deny the allegations to the extent they are inconsistent with the specific relevant

language set forth in the Engagement Agreement.

       37.     The Engagement Agreement provides that “Any contract exceeding a total of
 $500.00 will require a retainer that will be collected seven (7) days after the date the contract is
 signed by the client.” Exhibit A at 5.

       ANSWER:           CLC and Addleman admit that Paragraph 37 accurately quotes an excerpt

from Exhibit A. Exhibit A is a written document that speaks for itself and CLC and Addleman

deny the allegations to the extent they are inconsistent with the specific language set forth in

Exhibit A.

       38.     The Retainer for Plaintiff’s contract with Defendants was due on or before March
4, 2015.

                                                 10
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 11 of 30




       ANSWER:         Denied. Answering further, Exhibit A is a written document that speaks

for itself and CLC and Addleman deny the allegations to the extent they are inconsistent with the

specific language set forth in Exhibit A.

       39.     Defendants received Plaintiff’s Retainer on or before March 4, 2015.

       ANSWER:         Denied.

        40.      Plaintiff was required to authorize up to $1,200.00 in fees for Defendants’ services,
which was described as a “Contract Cap” for “negative items being repaired or removed from my
credit reports.”

       ANSWER:         CLC and Addleman admit that Plaintiff agreed and understood that his

“fees with Credit Law Center will not exceed $1,200.00 (Contract Cap) for the negative items

being repaired or removed from [Plaintiff’s] credit reports, not including the administration fee

and any certified letter sent on [Plaintiff’s] behalf”, and deny the remaining allegations.

Answering further, the Engagement Agreement is a written document that speaks for itself and

CLC and Addleman deny the allegations to the extent they are inconsistent with the specific

relevant language set forth in the Engagement Agreement.

       41.      These payments were demanded, and paid, before the completion of the services
outlined in the Engagement Agreement.

       ANSWER:         Denied.

       42.     Plaintiff did not owe the monies demanded by and paid to Defendants.

       ANSWER:         Denied.

        43.    Any credit repair services contract entered into between a consumer and a credit
repair organization is void when or if the credit repair organization demands or accepts payment
prior to the completion of the credit repair services.

       ANSWER:         Paragraph 43 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, CLC and Addleman state that § 1679f is a written

document that speaks for itself and deny the allegations to the extent they are inconsistent with



                                                 11
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 12 of 30




the specific language set forth in § 1679f.

      44.     Defendants demanded payment for credit repair services from Plaintiff, thereby
making void the credit repair services contracts they entered into with Plaintiff.

          ANSWER:      Paragraph 44 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, denied.

      45.     Because the credit repair services contract, in this case titled an Engagement
Agreement, was void, Defendants had no legal right to the monies tendered by Plaintiff and by
members of the Class.

          ANSWER:      Paragraph 45 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, denied.

                                           Count I
                           Violation of CROA, 15 U.S.C. § 1679b(b)

        46.     Plaintiff repeats and re-alleges each factual allegation above as though set forth in
full hereunder.

          ANSWER:      CLC and Addleman repeat and incorporate by reference each of their

answers and responses to the allegations set forth in Paragraphs 1-45 above as if fully set forth

herein.

        47.   This claim is for Defendants’ violation of CROA’s prohibition on charging or
receiving payment before full performance of services.

          ANSWER:      CLC and Addleman admit that Plaintiff purports to bring this claim for the

reasons stated in Paragraph 47 above. CLC and Addleman deny that they violated CROA.

       48.     The CROA provides “No credit repair organization may charge or receive any
money or other valuable consideration for the performance of any service which the credit repair
organization has agreed to perform for any consumer before such service is fully performed.” 15
U.S.C. § 1679b(b).

          ANSWER:      Paragraph 48 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, CLC and Addleman state that § 1679b(b) is a written

document that speaks for itself and deny the allegations to the extent they are inconsistent with §


                                                 12
      Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 13 of 30




1679b(b).

        49.   Defendants require payment in the form of a fee be paid within 35 days of entering
into the Engagement Agreement.

       ANSWER:         Denied.


       50.     Defendants charged Plaintiff and the putative class money prior to fully performing
any credit repair services on their behalf.

       ANSWER:         Denied.

       51.    In requiring payment in advance of completion of services, Defendants violated 15
U.S.C. § 1679b(b).

       ANSWER:         Paragraph 51 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, CLC and Addleman deny the allegations in Paragraph

51.

       52.      As a direct and proximate result of Defendants’ demand for an advance payment
from Plaintiff, Plaintiff was deprived of the use of his money, resulting in Plaintiff’s loss of time
value of his money.

       ANSWER:         Denied.

        53.    Time value of money is a core principle of finance that holds money available at
the present time is worth more than the identical sum in the future.

       ANSWER:         CLC and Addleman lack knowledge and information sufficient to form a

belief as to the truth of the allegations in Paragraph 53 and therefore deny them.

        54.     The conduct of Defendants was the direct and proximate cause, as well as a
substantial factor, in bringing about the actual damages and harm to the Plaintiff and the putative
class, including inter alia, payment of a Retainer before Defendants performed services, as
outlined more fully above. As a result, Defendants are each liable to the Plaintiff for the full amount
of statutory, actual and punitive damages, along with the attorneys’ fees and the costs of litigation,
as well as such further relief, as may be permitted by law.

       ANSWER:         Denied.




                                                  13
      Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 14 of 30




                                    PRAYER FOR RELIEF

       CLC and Addleman deny that that they have violated CROA or any other statute,

law or regulation. CLC and Addleman further deny that Plaintiff or the putative class

members are entitled to any of the relief requested in the First Amended Complaint or to

any relief whatsoever from CLC or Addleman. CLC and Addleman also deny that this

action may properly be maintained as a class action under Federal Rule of Civil Procedure

23.

                                             Count II

                           Violation of CROA, 15 U.S.C. § 1679c(b)

        55.    Plaintiff incorporates by reference all preceding allegations as though set forth in
shall be provided as a document which is separate from any written contract or other agreement
between the full hereunder.

       ANSWER:         Count II was dismissed pursuant to the Court’s Memorandum Opinion and

Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

       56.     This claim is for Defendants’ violation of CROA’s requirement that CROA’s 1679c
Disclosures be provided to consumers as a separate document.

       ANSWER:         Count II was dismissed pursuant to the Court’s Memorandum Opinion and

Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

      57.    CROA requires that the § 1679c CROA Disclosures be provided in a separate
document from any other written material provided to the consumer. See CROA § 1679c(b).

       ANSWER:         Count II was dismissed pursuant to the Court’s Memorandum Opinion and

Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

       58.     Defendants provided the § 1679c Disclosures in an E-Doc, which is a single,

                                                 14
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 15 of 30




combined electronic document comprised of eight distinct agreements, with the mandatory
§ 1679c Disclosures set forth on page 6 of 10.

       ANSWER:        Count II was dismissed pursuant to the Court’s Memorandum Opinion and

Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

       59.     Congress deemed provision of the § 1679c Disclosures important enough to warrant
a dedicated Section of CROA’s 10-part Subchapter, entitled: 15 U.S. Code § 1679c. Disclosures.

       ANSWER:        Count II was dismissed pursuant to the Court’s Memorandum Opinion and

Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

        60.     Congress deemed these Disclosure rights important enough to require inclusion of
requisite verbatim Disclosure language in every consumer contract providing credit repair
services, as set forth in CROA § 1679c(a).

       ANSWER:        Count II was dismissed pursuant to the Court’s Memorandum Opinion and

Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

       61.     Defendants’ failure to provide Plaintiff and the putative with a separate statement
containing their Disclosure rights deprived them of the information necessary to make an informed
decision about the purchase of credit repair services, as intended by Congress.

       ANSWER:        Count II was dismissed pursuant to the Court’s Memorandum Opinion and

Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

        62.    Such information, if properly provided, could have helped Plaintiff and the putative
class avoid entering this otherwise violative contract with Defendants.

       ANSWER:        Count II was dismissed pursuant to the Court’s Memorandum Opinion and

Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.



                                                15
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 16 of 30




         63.    The conduct of Defendants was a direct and proximate cause, as well as a
substantial factor, in bringing about the actual damages and harm to the Plaintiff and the putative
class, including inter alia, payment of a Retainer before Defendants performed services, as
outlined more fully above. As a result, Defendants are each liable to the Plaintiff for the full amount
of statutory, actual and punitive damages, along with the attorneys’ fees and the costs of litigation,
as well as such further relief, as may be permitted by law.

       ANSWER:         Count II was dismissed pursuant to the Court’s Memorandum Opinion and

Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

                                          Count III
                          Violation of CROA, 15 U.S.C. § 1679d(b)(4)

        64.     Plaintiff incorporates by reference all preceding allegations as though set forth in
full hereunder.

       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

       65.     This claim is for Defendants’ violation of CROA’s requirement that credit repair
contracts contain conspicuous notice of consumers’ right to cancel.

       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

        66.    CROA 1679d(b)(4) requires: “a conspicuous statement in bold face type, in
immediate proximity to the space reserved for the consumer’s signature on the contract, which
reads as follows:”

       You may cancel this contract without penalty or obligation at any time before
       midnight of the 3rd business day after the date on which you signed the contract.
       See the attached notice of cancellation form for an explanation of this right.

       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

                                                  16
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 17 of 30




       67.    Defendants’ contract with Plaintiff and the putative class violates this requirement,
providing only that:

       You may cancel this contract, without any penalty or obligation, at any time before
       midnight of the 3rd day which begins after the date the contract is signed by you.

 See Exhibit A at 5.


       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

        68.    Defendants deprived Plaintiff and the putative class of their right to information;
specifically due notice of their cancellation rights under CROA.

       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

       69.     Defendants’ notice is not in “bold.”

       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

       70.     Defendants’ notice does not contain the provision: “See the attached notice of
cancellation form for an explanation of this right.”

       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

        71.    The Notice of Cancellation form in the Engagement Agreement is buried at the end
of ten pages of various documents and agreements, after a Power of Attorney form, and a HIPAA
Release of Information Authorization Form, at pages 9 and 10. See Exhibit A.

       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion


                                                17
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 18 of 30




and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

        72.    Congress deemed notice of cancellation rights important enough to mandate
inclusion of requisite verbatim language in every consumer contract providing credit repair
services.

       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.


        73.     Defendants’ failure to provide Plaintiff and the putative with a conspicuous notice
of the right to cancel deprived them of the information necessary to make an informed decision
about the purchase of credit repair services.

       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

        74.    Such information, if properly provided, could have helped Plaintiff and the putative
class avoid entering this otherwise violative contract with Defendants.

       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

         75.    The conduct of Defendants was a direct and proximate cause, as well as a
substantial factor, in bringing about the actual damages and harm to the Plaintiff and the putative
class, including inter alia, payment of a Retainer before Defendants performed services, as
outlined more fully above. As a result, Defendants are each liable to the Plaintiff for the full amount
of statutory, actual and punitive damages, along with the attorneys’ fees and the costs of litigation,
as well as such further relief, as may be permitted by law.

       ANSWER:         Count III was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.


                                                  18
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 19 of 30




                                           Count IV
                                    Breach of Fiduciary Duty

        76.     Plaintiff incorporates by reference all preceding allegations as though set forth in
full hereunder.

       ANSWER:         Count IV was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

       77.     This claim is for breach of fiduciary duty.

       ANSWER:         Count IV was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

       78.      The Engagement Agreement is a retainer agreement between Defendants’ law firm
and Plaintiff and members of the putative class.

       ANSWER:         Count IV was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

     79.      The Engagement Agreement sets out a scope of legal representation of Plaintiff and
members of the putative class.

       ANSWER:         Count IV was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

      80.    Because of the Engagement Agreement with Plaintiff and members of the class,
Defendants owed Plaintiff and members of the class a fiduciary duty.

       ANSWER:         Count IV was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.



                                                19
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 20 of 30




       81.    Inherent within this fiduciary relationship are the duties of loyalty, integrity,
candor, and good faith.

       ANSWER:         Count IV was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

       82.     Defendants breached its fiduciary duty to Plaintiff and members of the class by
engaging in the acts and omissions alleged herein, including among other things, accepting
payment for credit repair services before such services were fully performed, in violation of the
CROA.

       ANSWER:         Count IV was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

        83.     As a direct and proximate result of Defendants’ breaches of fiduciary duties owed
to Plaintiff and members of the class, Plaintiff and the class members have suffered damages,
including the loss of time value of the money paid to Defendants before it was allowed to be
collected under CROA.

       ANSWER:         Count IV was dismissed pursuant to the Court’s Memorandum Opinion

and Order dated September 12, 2019 (Doc. No. 44) and therefore no answer to this paragraph is

required.

                               CLASS ACTION ALLEGATIONS

        84.     Pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure, Plaintiff
brings this action for himself and on behalf of the following class and subclasses (collectively the
“Class”) initially defined as follows:

               a.      CROA Payment before Performance Class

                       All natural persons in the United States who (1) entered into
               an Engagement Agreement with Defendants (2) within the five
               year period preceding the date of this class action complaint, and (3)
               who was charged by or made any payment to Defendants at the
               time of execution of the Engagement Agreement or prior to any
               credit repair services being fully performed.

       ANSWER:         CLC and Addleman admit that Plaintiff purports to bring this action

                                                 20
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 21 of 30




pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3) on behalf of himself and on behalf

of the class and subclasses defined in Paragraph 84. Answering further, CLC and Addleman

deny that that they have violated CROA or any other statute, law or regulation. CLC and

Addleman further deny that Plaintiff or the putative class members are entitled to any of the relief

requested in the First Amended Complaint or to any relief whatsoever from CLC or Addleman.

CLC and Addleman also deny that this action may properly be maintained as a class action under

Federal Rule of Civil Procedure 23.

               b.      E-Doc Disclosure Statement Sub–Class
                       All natural persons in the United States who (1) entered into
               an Engagement Agreement with Defendants (2) within the five
               year period preceding the date of this class action complaint, and
               (3) who received a disclosure statement containing CROA rights
               as part of an E-Doc or DocuSign Envelope or did not receive a
               disclosure statement containing CROA rights separately from any
               other agreement.

       ANSWER:         Plaintiff’s claim associated with this allegation was dismissed pursuant to

the Court’s Memorandum Opinion and Order dated September 12, 2019 (Doc. No. 44) and

therefore no answer to this paragraph is required.

               c.     Cancellation Notice Sub-Class
                      All natural persons in the United States who (1) entered into
               an Engagement Agreement with Defendants (2) within the five
               year period preceding the date of this class action complaint, and
               (3) who received notice of right to cancel the contract with
               Defendants in substantially the same form as Plaintiff.

       ANSWER:         Plaintiff’s claim associated with this allegation was dismissed pursuant to

the Court’s Memorandum Opinion and Order dated September 12, 2019 (Doc. No. 44) and

therefore no answer to this paragraph is required.

       48.     Numerosity. FED. R. CIV. P. 23(a)(1). The Class members are so numerous that
joinder of all is impractical. The names and addresses of the Class members are identifiable
through documents maintained by Defendants, and the Class members may be notified of the
pendency of this action by published and/or mailed notice. Numerosity can be inferred by
Defendants’ size, that it employees thousands of employees and the fact that its omissions are part

                                                 21
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 22 of 30




of its routine business practice.

       ANSWER:         Paragraph 48 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, denied.

        49.    Existence and Predominance of Common Questions of Law and Fact. FED. R. CIV.
 P. 23(a)(2). Common questions of law and fact exist as to all members of the Class. These
 questions predominate over the questions affecting only individual members. These common
 legal and factual questions include, among other things and without limitation:

               a.      Whether members of the putative class were charged by or paid any monies
                       to Defendants prior to services being fully completed;

               b.      Whether Defendants violations under CROA rendered the contracts with
                       Plaintiff and the class void;

               c.      Whether deprivation of money that Defendants demanded to be paid before
                       services were completed caused injury by the loss time value of the money
                       paid;

               d.      Whether Defendants provided the requisite disclosures under CROA;

               e.      Whether the violations alleged by Defendants herein were conducted
                       recklessly, knowingly, or intentionally in conscious disregard of the rights
                       of class members; and

               d.      Whether Defendants’ conduct constituted violation of the CROA or breach
                       of fiduciary duty.

       ANSWER:         Paragraph 49 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, denied.

      50.     Typicality. FED. R. CIV. P. 23(a)(3). Plaintiff’s claims are typical of the claims of
each Class member. Plaintiff is entitled to relief under the same causes of action as the other
members of the Class.

       ANSWER:         Paragraph 50 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, denied.

       51.     Adequacy. Plaintiff is an adequate representative of the Class because his interests
coincide with, and are not antagonistic to, the interests of the members of the Class he seeks to
represent, he has retained counsel competent and experienced in such litigation, and he intends to
prosecute this action vigorously. Fed. R. Civ. P. 23(a)(4). Plaintiff and his Counsel will fairly and

                                                 22
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 23 of 30




adequately protect the interests of members of the Class.

       ANSWER:         Paragraph 51 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, denied.


         52. Superiority. Questions of law and fact common to the Class members predominate
 over questions affecting only individual members, and a class action is superior to other available
 methods for fair and efficient adjudication of the controversy. Fed. R. Civ. P. 23(b)(3). The
 damages sought by each member are such that individual prosecution would prove burdensome
 and expensive given the complex and extensive litigation necessitated by Defendants’ conduct.
 It would be virtually impossible for the members of the Class individually to redress effectively
 the wrongs done to them. Even if the members of the Class themselves could afford such
 individual litigation, it would be an unnecessary burden on the courts. Furthermore,
 individualized litigation presents a potential for inconsistent or contradictory judgments and
 increases the delay and expense to all parties and to the court system presented by the complex
 legal and factual issues raised by Defendants’ conduct. By contrast, the class action device will
 result in substantial benefits to the litigants and the Court by allowing the Court to resolve
 numerous individual claims based upon a single set of proof in just one case.

       ANSWER:         Paragraph 52 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, denied.

       53.     Injunctive Relief Appropriate for the Class. Class certification is appropriate
because Defendants have acted on grounds generally applicable to the Class, making appropriate
equitable injunctive relief with respect to Plaintiff and the Class members. Fed. R. Civ. P. 23(b)(2).

       ANSWER:         Paragraph 53 calls for a legal conclusion for which no answer is required.

To the extent that an answer is required, denied.

                                     PRAYER FOR RELIEF

       CLC and Addleman deny that that they have violated CROA or any other statute, law or

regulation. CLC and Addleman further deny that Plaintiff or the putative class members are

entitled to any of the relief requested in the First Amended Complaint or to any relief whatsoever

from CLC or Addleman. CLC and Addleman also deny that this action may properly be

maintained as a class action under Federal Rule of Civil Procedure 23.




                                                 23
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 24 of 30




                                      COUNTERCLAIM

                                             Parties

       1.     Counter-plaintiff Credit Law Center is a registered d/b/a of Thomas Andrew

Addleman, LLC (“CLC”), a Missouri limited liability company with its principle place of business

in Lee’s Summit Missouri.

       2.     Counter-defendant Mark Ensminger (“Ensminger”) is a citizen of the State of

Kansas.

                                COUNTERCLAIM COUNT I
                            (Unjust Enrichment/Quantum Meruit)

       3.      This Counterclaim Count I is plead in the alternative in the event that the Court or

the jury find that no valid and enforceable contract exists between and among CLC, on the one

hand, and Ensminger and/or putative class members, on the other hand.

       4.     As alleged in Ensminger’s First Amended Complaint, on or about February 27,

2015, Ensminger entered into an Engagement Agreement and Limited Designation of Agency

(“Engagement Agreement”) with CLC, a redacted copy of which is attached to the First Amended

Complaint as Exhibit A.

       5.     As a result of the entering into the Engagement Agreement, CLC performed

services for the benefit of Ensminger by, among other things,: (a) collecting and reviewing

instructions from Ensminger regarding his financial circumstances and goals; (b) collecting and

reviewing information from Ensminger’s creditors and major credit bureaus; (c) corresponding

with Ensminger’s creditors and major credit bureaus on Ensminger’s behalf to resolve incorrect

information; and (d) analyzing, monitoring and providing Ensminger with updates regarding the

status of the working being conducted on his behalf.




                                               24
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 25 of 30




        6.      Ensminger accepted CLC’s services and received the reasonable value of its

services.

        7.      As alleged in Ensminger’s First Amended Complaint, and despite having received

and retained the benefits of the services provided by CLC at his request, Ensminger now contends

that the Engagement Agreement (and each engagement agreement that CLC entered into with

putative class members) is void, and seeks through this lawsuit to have monies returned to him

that he paid to CLC in connection with the valuable services CLC provided.

        8.      In the event that no agreement is deemed to have existed between CLC and

Ensminger for the payment to CLC for its services, then Ensminger’s receipt and retention of the

valuable services and benefits he received from CLC is unlawful and wrongful, and violates

fundamental principles of justice, equity, and good conscience.

        9.       As a result of the foregoing, Ensminger has been unjustly enriched by not paying

CLC the monies to it is entitled (including interest, costs and expenses), and Ensminger should be

obligated to pay CLC for the reasonable value of the services CLC provided to Ensminger.

        10.     As a direct and proximate result of Ensminger’s conduct, CLC has suffered injury

for which compensation is sought in the form of monetary damages, in an amount that will be

established at trial by jury.

        WHEREFORE, CLC respectfully requests that the Court (a) enter judgment in its favor

and against Ensminger and/or putative class members; (b) award CLC damages for the reasonable

value of its services and any unjust enrichment to Ensminger and/or putative class members

together with interest and costs; and (c) award AMS such other and further relief as this Court

deems just and proper.




                                                25
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 26 of 30




                                 AFFIRMATIVE DEFENSES
                                    First Affirmative Defense

       The First Amended Class Action Complaint fails to set forth facts sufficient to state a claim

upon which relief may be granted against Thomas Addleman, and further fails to entitle Plaintiff

or the putative class members to the relief sought or to any relief whatsoever against each and

every Defendant.

                                  Second Affirmative Defense

       Plaintiff and the putative class members lack standing to bring the remaining claim set forth

in the First Amended Class Action Complaint.

                                   Third Affirmative Defense

       Plaintiff’s and the putative class members’ claim is not suitable for class certification

because their case fails to satisfy the requirements of Federal Rule of Civil Procedure 23.

                                  Fourth Affirmative Defense

       The Court lacks personal jurisdiction to certify a nationwide class action. See Bristol-

Myer Squibb Co., 137 S.Ct. 1773 (2017) (holding that a court can validly exercise personal

jurisdiction over a non-resident’s claims only where the court has general jurisdiction over the

defendant or specific jurisdiction over the non-resident’s claims).


                                    Fifth Affirmative Defense

       The certification and maintenance of this action as a class action would violate Defendants’

right to a single jury trial as provided in the United States Constitution, Amendment VII.




                                                26
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 27 of 30




                                      Sixth Affirmative Defense

          The Credit Repair Organizations Act, 15 U.S.C. §§ 1679, et seq., violates the due process

rights of the Defendants as guaranteed by the 5th and 14th Amendments to the United States

Constitution.

                                     Seventh Affirmative Defense

          Plaintiff’s and the putative class members’ claim is barred by the doctrines of laches and/or

waiver.

                                     Eighth Affirmative Defense

          Plaintiff’s and the putative class members’ claim is barred, in whole or in part, because

Plaintiff and the putative class members have failed to mitigate any injuries and damages that they

have allegedly suffered.

                                      Ninth Affirmative Defense

          Plaintiff’s and the putative class members’ claim is barred because Plaintiff and the

putative class members have not suffered actual damages due to any alleged violation of the Credit

Repair Organizations Act, 15 U.S.C. §§ 1679, et seq., by Defendants.

                                      Tenth Affirmative Defense

          Plaintiff does not allege facts sufficient to rise to the level of conduct required to recover

punitive damages under the Credit Repair Organizations Act, 15 U.S.C. §§ 1679, et seq., and thus

all requests for punitive damages are improper and legally unsustainable.

                                    Eleventh Affirmative Defense

          Defendants are entitled to set-off in the amount of any damages, restitution and settlement

recovered by Plaintiff and the putative class members for the injuries alleged in the First Amended




                                                   27
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 28 of 30




Class Action Complaint should any damages, restitution and settlements be awarded to Plaintiff

and the putative class members.

       If it is determined that the underlying contract(s) at issue are void or otherwise

unenforceable, Defendants are also entitled to have any damages or restitution that may be awarded

to Plaintiff and the putative class members set-off by the value of any benefit and/or services

conferred upon Plaintiff and the putative class members by Defendants.

                                   Twelfth Affirmative Defense

       Plaintiff’s and the putative class members’ claim is barred by their own unclean hands and

wrongful conduct.

                                  Thirteenth Affirmative Defense

       Plaintiff and the putative class members would be unjustly enriched if they recovered

anything in this action.

                                Fourteenth Affirmative Defense

       Plaintiff’s and the putative class members’ claim is barred by the doctrines of ratification.



                                    JURY TRIAL DEMAND

       Defendants demand a trial by jury of all claims triable by jury as of right.




                                                28
     Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 29 of 30




         WHEREFORE, Defendants pray for the entry of judgment in their favor and against

Plaintiff as follows:

         1.    That this action be dismissed in its entirety and with prejudice;

         2.    That Plaintiff takes nothing by way of the First Amended Class Action Complaint;

         3.    That Defendants be awarded their attorneys’ fees and costs of suit; and

         4.    For such other relief as the Court deems just and proper.

Dated: October 3, 2019                            Respectfully submitted,
                                                  CREDIT LAW CENTER, LLC a/k/a
                                                  THOMAS ANDREW ADDLEMAN LLC,
                                                  d/b/a CREDIT LAW CENTER, and
                                                  THOMAS ADDLEMAN


                                                  By:         /s/   Timothy A. Hudson
                                                            One of Their Attorneys


                                                  By:        /s/ Chad C. Beaver
 Timothy A. Hudson, pro hac vice                             One of Their Attorneys
 Jordan E. Wilkow, pro hac vice
 TABET DIVITO & ROTHSTEIN LLC
 209 S. LaSalle St., 7th Floor
 Chicago, IL 60604
 Tel: (312) 762-9450
 Fax: (312) 762-9451
 thudson@tdrlawfirm.com
 jwilkow@tdrlawfirm.com

 -and-

 Chad C. Beaver, KS Bar No. 21280
 BEAVER LAW FIRM, LLC
 1600 Genessee Street, Suite 920
 Kansas City, Missouri 64102
 Tel: (816) 579-1800
 Fax: (816) 817-0540
 cbeaver@beaver-law.com




                                                29
       Case 2:19-cv-02147-JWL-JPO Document 49 Filed 10/03/19 Page 30 of 30




                                    CERTIFICATE OF SERVICE

         I hereby certify that on October 3, 2019, a copy of the above and foregoing document was served

by:

      (_X_) Filing it with the Court’s CM/ECF system;
      (__) U.S. Mail, postage-prepaid;
      (__) Facsimile;
      (__) Email;
      (__) Federal Express; and/or,
      (__) Hand delivery, upon:

Mr. Michael H. Rapp
Mr. A.J. Stecklein
Mr. Matthew S. Robertson
Stecklein & Rapp Chartered
748 Ann Avenue, Suite 101
Kansas City, Kansas 66101
Telephone: 913-371-0727
Facsimile: 913-371-0727
Email: MR@KCconsumerlawyer.com
Email: AJ@KCconsumerlawyer.com
Email: MSR@KCconsumerlawyer.com
ATTORNEYS FOR PLAINTIFF

Mr. Keith J. Keogh
Ms. Amy L. Wells
Keogh Law, Ltd.
55 W. Monroe Street, Suite 3390
Chicago, IL 60603
312-726-1092
Fax: 312-726-1093
Email: keith@keoghlaw.com
Email: AWells@KeoghLaw.com
ATTORNEYS FOR PLAINTIFF
                                                /s/ Chad C. Beaver

                                                ___________________________________
                                                ATTORNEY FOR DEFENDANTS




                                                   30
